                       3:18-cv-03205-SLD-JEH # 34-13             Page 1 of 1
                                                                                                    E-FILED
                                                                    Thursday, 08 October, 2020 05:47:33 PM
                                                                               Clerk, U.S. District Court, ILCD

                                  CERTIFICATE OF SERVICE

       I certify that on October 8, 2020, I electronically filed the foregoing PLAINTIFF’S

RESPONSE MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR

SUMMARY JUDGMENT with the Clerk of the Court using the CME/CF system which will send

notification of such filing to all counsel of record.



                                               /s/ Rachel F. Sifuentes
